 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHARON KAY CLARK,                                No. 2:14-cv-00851 DB
12                        Plaintiff,
13             v.                                         ORDER
14       ANDREW M. SAUL,1 Commissioner of
         Social Security,
15
                          Defendant.
16

17

18            Plaintiff brought this action seeking judicial review of a final administrative decision

19   denying an application for Supplemental Security Income under Title II of the Social Security

20   Act.2 By order filed March 9, 2016, plaintiff’s motion for summary judgment was granted, the

21   decision of the Commissioner was reversed, and the case was remanded for further proceedings.3

22   (ECF No. 19.)

23   ////

24
     1
         Andrew M. Saul is substituted as defendant pursuant to Fed. R. Civ. P. 25(d).
25
     2
26     Both parties have previously consented to Magistrate Judge jurisdiction over this action
     pursuant to 28 U.S.C. § 636(c). (ECF Nos. 8 & 10.)
27
     3
       On August 3, 2016, the action was reassigned from the previously assigned Magistrate Judge to
28   the undersigned. (ECF No. 25.)
                                                     1
 1          On March 21, 2019, counsel for plaintiff filed a motion for an award of attorney’s fees

 2   pursuant to 42 U.S.C. § 406(b). (ECF No. 27.) At the outset of the representation, plaintiff and

 3   plaintiff’s counsel entered into a contingent-fee agreement. (ECF No. 27-1.) Pursuant to that

 4   agreement plaintiff’s counsel now seeks attorney’s fees in the amount of $13,635.50, which

 5   represents 25% of the retroactive disability benefits received by plaintiff on remand, for

 6   approximately 75.25 hours expended on this matter. (ECF No. 27 at 8.4) On March 28, 2019.

 7   defendant filed a non-opposition to plaintiff’s motion for attorney’s fees. (ECF No. 30.)

 8          Attorneys are entitled to fees for cases in which they have successfully represented social

 9   security claimants.

10                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
11                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
12                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment, and the Commissioner of Social Security
13                  may . . . certify the amount of such fee for payment to such attorney
                    out of, and not in addition to, the amount of such past-due benefits.
14

15   42 U.S.C. § 406(b)(1)(A). “In contrast to fees awarded under fee-shifting provisions such as 42

16   U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits awarded; the losing

17   party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009)

18   (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). Although an attorney fee

19   award pursuant to 42 U.S.C. § 406(b) is not paid by the government, the Commissioner has

20   standing to challenge the award. Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d 324,
21   328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of fee

22   awards under § 406(b) is to provide adequate incentive to attorneys for representing claimants

23   while ensuring that the usually meager disability benefits received are not greatly depleted.

24   Cotter v. Bowen, 879 F.2d 359, 365 (8th Cir. 1989).

25          The 25% statutory maximum fee is not an automatic entitlement, and the court must

26   ensure that the fee actually requested is reasonable. Gisbrecht, 535 U.S. at 808-09 (“[Section]
27
     4
      Page number citations such as this one are to the page numbers reflected on the court’s
28   CM/ECF system and not to page numbers assigned by the parties.
                                                      2
 1   406(b) does not displace contingent-fee agreements within the statutory ceiling; instead, § 406(b)

 2   instructs courts to review for reasonableness fees yielded by those agreements.”). “Within the 25

 3   percent boundary . . . the attorney for the successful claimant must show that the fee sought is

 4   reasonable for the services rendered.” Id. at 807. “[A] district court charged with determining a

 5   reasonable fee award under § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee

 6   arrangements,’ ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’”

 7   Crawford, 586 F.3d at 1149 (quoting Gisbrecht, 535 U.S. at 793 & 808).

 8          The Supreme Court has identified five factors that may be considered in determining

 9   whether a fee award under a contingent-fee arrangement is unreasonable and therefore subject to

10   reduction by the court: (1) the character of the representation; (2) the results achieved by the

11   representative; (3) whether the attorney engaged in dilatory conduct in order to increase the

12   accrued amount of past-due benefits; (4) whether the benefits are large in comparison to the

13   amount of time counsel spent on the case; and (5) the attorney’s record of hours worked and

14   counsel’s regular hourly billing charge for noncontingent cases. Crawford, 586 F.3d at 1151-52

15   (citing Gisbrecht, 535 U.S. at 808). Below, the court will consider these factors in assessing

16   whether the fee requested by counsel in this case pursuant to 42 U.S.C. § 406(b) is reasonable.

17          Here, there is no indication that a reduction of fees is warranted due to any substandard

18   performance by counsel. Rather, plaintiff’s counsel is an experienced attorney who secured a

19   successful result for plaintiff. There is also no evidence that plaintiff’s counsel engaged in any

20   dilatory conduct resulting in excessive delay. The court finds that the $13,635.50 fee, which
21   represents 25% of the past-due benefits paid to plaintiff, is not excessive in relation to the benefits

22   awarded. In making this determination, the court recognizes the contingent fee nature of this case

23   and counsel’s assumption of the risk of going uncompensated in agreeing to represent plaintiff on

24   such terms. See Hearn v. Barnhart, 262 F. Supp.2d 1033, 1037 (N.D. Cal. 2003). Finally,

25   counsel has submitted a detailed billing statement in support of the requested fee. (ECF No. 27-

26   4.)
27          Accordingly, for the reasons stated above, the court concludes that the fees sought by

28   counsel pursuant to § 406(b) are reasonable. See generally Acosta v. Berryhill, No. 1:14-CV-
                                                        3
 1   01422-BAM, 2018 WL 3472713, at *2 (E.D. Cal. July 17, 2018) (ordering an award of attorney’s

 2   fees pursuant to 406(b) in the amount of $21,642.90); Rodriguez v. Berryhill, No. 1:15-CV-

 3   00384-SKO, 2018 WL 1621162, at *3 (E.D. Cal. Apr. 4, 2018) (ordering an award of attorney’s

 4   fees pursuant to 42 U.S.C. § 406(b) in the amount of $11,100.00); Thomas v. Colvin, No. 1:11–

 5   cv–01291–SKO, 2015 WL 1529331, at *3 (E.D. Cal. Apr. 3, 2015) (ordering an award of

 6   attorney’s fees pursuant to section 406(b) in the amount of $44,603.50); Lautman v. Colvin, No.

 7   1:12-CV-01659-SKO, 2014 WL 3735341, at *3 (E.D. Cal. July 28, 2014) (ordering an award of

 8   attorney’s fees pursuant to section 406(b) in the amount of $12,703.50).

 9           An award of § 406(b) fees is, however, offset by any prior award of attorney’s fees

10   granted under the Equal Access to Justice Act (“EAJA”). 28 U.S.C. § 2412; Gisbrecht, 535 U.S.

11   at 796. Here, plaintiff’s counsel was previously awarded $10,265.77 in EAJA fees and the award

12   under § 406(b) must be offset by that amount. (ECF No. 26.)

13           Accordingly, IT IS HEREBY ORDERED that:

14           1. Plaintiff’s March 21, 2019 motion for attorney fees under 42 U.S.C. § 406(b), (ECF

15   No. 27), is granted;

16           2. Counsel for plaintiff is awarded $13,635.50 in attorney fees under § 406(b). The

17   Commissioner is directed to pay the fee forthwith and remit to plaintiff the remainder any

18   withheld benefits; and

19           3. Upon receipt of the $13,635.50 in attorney fees pursuant to § 406(b), counsel shall

20   reimburse plaintiff in the amount of $10,265.77 previously paid by the government under the
21   EAJA.

22   Dated: August 2, 2019
23

24

25

26   DLB: am
     DB\orders\orders.soc sec\clark851.406(b).ord
27

28
                                                       4
